Downey, J.
This was an action on a note, of the same date and form as the one in the case of the same appellants against Meyer, at the present term (33 Ind. 511).
The same defense was set up. There was a general verdict for the appellee, and a special finding also, in which the plaintiff was found to be an innocent holder of the note.
Judgment was rendered on the verdict. Motion for a new trial overruled. No bill of exceptions. There is nothing in the case for us to decide.
The judgment is affirmed, with two per cent, damages and costs.